Exhibit 10.1

 



TEXAS JACK OIL & GAS CORPORATION

DIRECTOR RETAINER AGREEMENT

 

THIS DIRECTOR RETAINER AGREEMENT (“Agreement”) is entered into by and between
Texas Jack Oil & Gas Corporation, a Nevada corporation (“Corporation”) and Lai
Kah Yin (“Director”) as of April 30, 2017.

 

WHEREAS, Director has been duly elected as a director of the Corporation in
accordance with the Corporation’s bylaws; and

 

WHEREAS, the Corporation wishes to compensate Director as consideration for his
expected service as a director;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:

 

1. Services Provided.  

 

Director agrees, subject to Director’s continued status as a director as
determined by the Board of Directors of the Corporation (“Board”) and its
stockholders (if applicable), to serve as a member of the Board and to provide
those services (“Services”) required of a director under the Corporation’s
certificate of incorporation and bylaws (“Charter and Bylaws”), as both may be
amended from time to time, and under the corporate law of the State of Nevada,
the federal securities laws and other state and federal laws and regulations, as
applicable.

 

Director agrees to cooperate with the Corporation and its attorneys, both during
and after the termination of this Agreement, in connection with any litigation
or other proceeding arising out of or relating to matters of which Director was
involved prior to the termination of this Agreement. Director's cooperation
shall include, without limitation, providing assistance to Corporation’s
counsel, experts and consultants, and providing truthful testimony in pretrial
and trial or hearing proceedings. In the event that Director’s cooperation is
requested after the termination of this Agreement, Corporation will (x) seek to
minimize interruptions to Director’s schedule to the extent consistent with its
interests in the matter; and (y) reimburse executive for all reasonable and
appropriate out-of-pocket expenses actually incurred by Director in connection
with such cooperation upon reasonable substantiation of such expenses.

 

Director agrees that Director will not testify voluntarily in any lawsuit or
other proceeding which directly or indirectly involves Corporation, or any
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by Corporation or its affiliated companies, without advance
notice (including the general nature of the testimony) to and, as such testimony
is without subpoena or other compulsory legal process the approval of, the
Corporation’s general counsel.

 

2. Nature of Relationship.  

 

Director is an independent contractor and will not be deemed an employee of the
Corporation for purposes of employee benefits, income tax withholding, F.I.C.A.
taxes, unemployment benefits or otherwise. Except as authorized by the Board of
Directors or the Corporation’s Charter and Bylaws, or as allowed by law,
Director shall not hold himself out as an agent of the Corporation or enter into
any agreement or incur any obligations on the Corporation’s behalf. This
Agreement shall not be deemed an employment contract between the Corporation (or
any of its subsidiaries or related companies) and Director. Director
specifically acknowledges that the term of service provided by this Agreement is
set forth in Section 7 below.

 

3. Corporation Information.  

 

The Corporation will supply to Director, at the Corporation’s expense:

 

  a. periodic briefings on the business and operations of the Corporation;

 

  b. “director packages” (which will include but will not be limited to, for
example, meeting agendas and Corporation reports) for each Board and Committee
meeting, at a reasonable time before each meeting;

 

  c. Copies of minutes of all requested stockholders’, directors’ and Committee
meetings;

 

  d. Any other materials that are required under the Charter and Bylaws or the
charter of any Committee on which the Director serves; and

 

  e. Any other materials which may, in the reasonable judgment of Corporation,
be necessary for performing the Services.  

 

 

 

 1 

 

 

4. Representations, Warranties and Covenants of Director.  

 

  4.1 Director agrees to provide complete and accurate information and to permit
Corporation to perform a full background investigation. Accordingly, Director
represents and warrants that the information provided to the Corporation
regarding Director’s experience, background and expertise is truthful, accurate
and complete.  

 

  4.2 Director represents and warrants that the performance of the Services will
not violate any agreement to which Director is a party, compromise any rights or
trust between any other party and Director, or create a conflict of interest.  

 

  4.3 Director agrees not to enter into any agreement during the term of this
Agreement that will create a conflict of interest with this Agreement.

 

  4.4 Director agrees to comply with all applicable state and federal laws and
regulations, including Section 10 and Section 16 of the Securities and Exchange
Act of 1934 and the rules promulgated thereunder.  

 

5. Compensation.  

 

  5.1 Retainer.   The Corporation shall not pay Director for Director’s Service.

 



  5.2 Expenses.   The Corporation will reimburse Director for reasonable
expenses incurred in the performance of the Services promptly upon submission of
invoices and receipts for such expenses in a form reasonably acceptable to the
Corporation, provided that such expenses are approved in writing in advance.
Such approval by the Corporation shall not be unreasonably withheld or delayed.
Director’s expenses shall not be reimbursable hereunder if those expenses do not
qualify for reimbursement under the Charter and Bylaws.

 

6. Indemnification.

 

  6.1 The Corporation has previously executed, or shall execute concurrently
with the execution of this Agreement, an Indemnity Agreement with Director
substantially in the form attached hereto as Exhibit A.

 

7. Term and Termination.  

 

  7.1 This Agreement shall be effective beginning on the date hereof and
continuing until the last day of Director’s current term as a director of the
Corporation, unless earlier terminated as provided in this Section. This
Agreement shall automatically renew upon the date of Director’s reelection as a
director of the Corporation.

 

  7.2 The term of service as a Director under this Agreement is as specified in
the bylaws of the Corporation, unless earlier terminated as provided in this
Section.  

 

  7.3 Director may at any time, and for any reason, resign from such position
subject to any other contractual obligation or any obligation imposed by
operation of law.  

 

  7.4 Director may be removed from the Board or any Committee, with or without
cause.

 

  7.5 This Agreement shall automatically terminate upon the death or disability
of Director or upon his resignation or removal from the Board.   For purposes of
this Section, “disability” shall mean the inability of Director to perform the
Services for a period of at least fifteen (15) consecutive days.  

 

  7.6 In the event of any termination of this Agreement, Director agrees to
return any materials received from the Corporation pursuant to Section 3 of this
Agreement except as may be necessary to fulfill any outstanding obligations
hereunder. Director agrees that the Corporation has the right of injunctive
relief to enforce this provision.  

 

  7.7 Upon termination of this Agreement, the Corporation shall promptly pay
Director all unpaid compensation due, pursuant to Section 5 above, and expense
reimbursements incurred, if any, as of the date of termination, upon receipt of
reasonable documentation. 

 

8. Proprietary Information, Inventions and Non-Competition.  

 

Director shall, concurrently with the execution of this Agreement, enter into a
Proprietary Information, Inventions and Non-Competition Agreement with the
Corporation substantially in the form attached hereto as Exhibit B.

 

 

 

 2 

 

 

9. Assignment.  

 

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.

 

10. General.  

 

  10.1 Governing Law and Venue.   This Agreement and the legal relations among
the parties shall be governed by, and construed and enforced in accordance with,
the laws of the State of Nevada, without regard to its conflict of laws rules.
The Corporation and Director hereby irrevocably and unconditionally (i) agree
that any action or proceeding arising out of or in connection with this
Agreement shall be brought only in the State of Nevada (the “Nevada Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Nevada Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Nevada Court and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Nevada Court has been brought in an improper or inconvenient
forum.  

 

  10.2 Notices.   All notices and other communications required or permitted
hereunder will be in writing and will be delivered by hand or sent by overnight
courier or e-mail to:

 

Corporation:

J1. Sunter Kemayoran No. 268 Jakarta Utara

14350 Indonesia

Attn: Chief Financial Officer

Fax: __________________

e-mail: _________________

Director:

Lai Kah Yin

___________________

___________________

Fax: _______________

email: ______________

 

 

  10.3 Severability.   In the event that any provision of this Agreement is held
to be unenforceable under applicable law, this Agreement will continue in full
force and effect without such provision and will be enforceable in accordance
with its terms.

 

  10.4 Survival of Obligations.   Notwithstanding the expiration or termination
of this Agreement, neither party hereto shall be released hereunder from any
liability or obligation to the other which has already accrued as of the time of
such expiration or termination (including, without limitation, Corporation’s
obligation to make any fees and expense payments) or which thereafter might
accrue in respect of any act or omission of such party prior to such expiration
or termination.

 

  10.5 Entire Agreement.   This Agreement, along with the Exhibits referenced
herein that may be previously or contemporaneously executed, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter of this Agreement and supersedes all prior or contemporaneous
agreements and understanding other than this Agreement relating to the subject
matter hereof.  

 

  10.6 Amendment and Waiver.   This Agreement may be amended only by a written
agreement executed by the parties hereto. No provision of this Agreement may be
waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

 

  10.7 Counterparts.   This Agreement may be signed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.  The parties hereto agree to accept a
facsimile transmission copy of their respective actual signatures as evidence of
their actual signatures to this Agreement and any modification or amendment of
this Agreement; provided, however, that each party who produces a facsimile
signature agrees, by the express terms hereof, to place, promptly after
transmission of his or her signature by fax, a true and correct original copy of
his or her signature in overnight mail to the address of the other party.

 

 

[The remainder of this page has been intentionally left blank. Signature page(s)
to follow]

 

 

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Director Retainer
Agreement as of the date first written above.

 

 

TEXAS JACK OIL & GAS CORPORATION

 

    By:     Printed Name:  Lai Kah Yin Title:     Chief Financial Officer  

 

 

 

 

DIRECTOR

 

    By:         Lai Kah Yin  


 

 

 

 



 4 

 

 

 

EXHIBIT A

 

 

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is effective as of April 30, 2017, by and
between Texas Jack Oil & Gas Corporation, a Nevada corporation (the “Company”),
and Lai Kah Yin (“Indemnitee”).

 

RECITALS

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.

 

WHEREAS, the Articles of Incorporation and Bylaws of the Company require
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to the Nevada Revised Statutes
(“NRS”). The Articles of Incorporation and Bylaws of the Company and the NRS
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Services to the Company. Indemnitee agrees to serve as a director of
the Company. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue to allow Indemnitee to serve as a director. This
Agreement shall not be deemed an employment contract between the Company (or any
of its subsidiaries or any Enterprise) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee may be removed as a director at any time for any
reason, with or without cause, in accordance with the Company’s Articles of
Incorporation, its Bylaws, the NRS and any agreement between Company and
Indemnitee. The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve as a director of the Company.

 

Section 2. Definitions. As used in this Agreement:

 

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in Sections
2(a)(i), 2(a)(iii) or 2(a)(iv)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a least a majority of
the members of the Board;

 

 

 

 5 

 

 

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 51% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

 

For purposes of this Section 2(a), the following terms shall have the following
meanings:

 

(A) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(B) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(C) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner shall exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another entity.

 

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or of any other corporation, partnership or joint
venture, trust, employee benefit plan or other enterprise which such person is
or was serving at the request of the Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements) or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

 

 6 

 

 

(g) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including any
appeal therefrom, in which Indemnitee was, is or will be involved as a party, a
potential party, a non-party witness or otherwise by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
action taken by him or of any action or inaction on his part while acting as
director or officer of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, trustee, general partner,
managing member, officer, employee or agent of another corporation, partnership,
joint venture, trust or fiduciary of the Company or any other enterprise, in
each case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement.

 

(h) Reference to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the best interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding had no
reasonable cause to believe that his conduct was unlawful.

 

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Nevada Court of Chancery or any court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.

 

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue or matter.
If the Indemnitee is not wholly successful in such Proceeding, the Company also
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
in connection with a claim, issue or matter related to any claim, issue, or
matter on which the Indemnitee was successful. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

 

 

 7 

 

 

Section 7. Additional Indemnification.

 

(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or threatened to be made a party to or a participant in any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
Proceeding.

 

(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

(i) to the fullest extent permitted by the provision of the NRS that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the NRS; and

 

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the NRS adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

Section 8. Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision, except (i) to the extent that amounts are thereafter “clawed back” or
otherwise under dispute and (ii) as may be otherwise agreed upon by the Company
in writing;

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board authorized the Proceeding
(or any part of the Proceeding) prior to its initiation (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law or (iii) such Proceeding is initiated
by Indemnitee to enforce his rights under this Agreement.

 

Section 9. Advances of Expenses. Notwithstanding any provision of this Agreement
to the contrary, the Company shall advance the expenses incurred by Indemnitee
in connection with any Proceeding within thirty (30) days after the receipt by
the Company of a statement or statements requesting such advances from time to
time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be so
included), whether prior to or after final disposition of any Proceeding.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay the expenses and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. Advances shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding statements to the Company to support
the advances claimed. The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that the Indemnitee undertakes to repay the advance to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. This Section 9 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 8.

 

Section 10. Procedure for Notification and Defense of Claim.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification, not later than thirty (30) days after receipt by Indemnitee of
notice of the commencement of any Proceeding. The failure by Indemnitee to
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee hereunder or under any other agreement (including, without
limitation, the Company’s Certificate of Incorporation and Bylaws), and any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
any rights hereunder, except to the extent (solely with respect to the indemnity
hereunder) that such failure or delay materially prejudices the Company. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

 

 

 8 

 

 

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

 

Section 11. Procedure Upon Application for Indemnification.

 

(a) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee or (D) if so directed by the Board, by
the stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board, and the Company shall give written notice to Indemnitee advising him
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten (10) days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 12. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or independent legal counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has or has
not met the applicable standard of conduct.

 

 

 

 9 

 

 

(b) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 12(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 11(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 11(a) of this Agreement.

 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 12(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(e) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

Section 13. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(a) of this Agreement within
forty-five (45) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 or 6 or the last sentence of Section 11(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefor,
(v) payment of indemnification pursuant to Section 3, 4 or 7 of this Agreement
is not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or (vi) the Company or any other
person or entity takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
proceeding designed to deny, or to recover from, Indemnitee the benefits
provided or intended to be provided to Indemnitee hereunder, Indemnitee shall be
entitled to an adjudication by a court, selected pursuant to Section 22, to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
through the Judicial Arbitration and Mediation Service (“JAMS”). Indemnitee
shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by Indemnitee to enforce his rights under Section 5 of this Agreement.
The Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

 

 

 10 

 

 

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.

 

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance such Expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

Section 14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Nevada law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation, Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise except
(i) to the extent that amounts are thereafter “clawed back” or otherwise under
dispute and (ii) as may be otherwise agreed upon by the Company in writing.

 

 

 

 11 

 

 

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

 

Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or (b) one (1) year after the final
termination of any Proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding (including any appeal) commenced by Indemnitee pursuant to
Section 13 of this Agreement relating thereto. This Agreement shall be binding
upon the Company and its successors and assigns and shall inure to the benefit
of Indemnitee and his heirs, executors and administrators. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

Section 16. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

 

Section 17. Enforcement.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director of the
Company.

 

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

 

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

 

Section 20. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

 

 

 12 

 

 

(b) If to the Company to:

J1. Sunter Kemayoran No. 268 Jakarta Utara

14350 Indonesia

Attn: Chief Financial Officer

 

or to any other address as may have been furnished to Indemnitee by the Company.

 

Section 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

 

Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Superior Court of the State of Nevada (the “Nevada Court”), and not
in any other state or federal court in the United States of America or any court
in any other country, (ii) consent to submit to the exclusive jurisdiction of
the Nevada Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Nevada Court and (iv) waive, and agree
not to plead or to make, any claim that any such action or proceeding brought in
the Nevada Court has been brought in an improper or inconvenient forum.

 

Section 23. Coverage. This Agreement shall apply with respect to Indemnitee’s
service as a director of the Company prior to the date of this Agreement.

 

Section 24. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement. The
parties hereto agree to accept a facsimile transmission copy of their respective
actual signatures as evidence of their actual signatures to this Agreement and
any modification or amendment of this Agreement; provided, however, that each
party who produces a facsimile signature agrees, by the express terms hereof, to
place, promptly after transmission of his or her signature by fax, a true and
correct original copy of his or her signature in overnight mail to the address
of the other party.

 

Section 25. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

TEXAS JACK OIL & GAS CORPORATION

 

 

 

By: ______________________________

 

Name: Lai Kah Yin

 

Its: Chief Financial officer

INDEMNITEE

 

 

 

_______________________________________
Lai Kah Yin

 

Address: __________________________

                  __________________________ 

 



 

 

 

 

 13 

 

 

 

EXHIBIT B

 

 

PROPRIETARY INFORMATION, INVENTIONS AND NON-COMPETITION AGREEMENT

 

This PROPRIETARY INFORMATION, INVENTIONS and NON-COMPETITION AGREEMENT (the
“Agreement”) is made and entered into as of April 30, 2017 (the “Effective
Date”), by and between Texas Jack Oil & Gas Corporation, a Nevada corporation
(“Corporation”) and Lai Kah Yin (“Director”).

 

RECITALS

 

WHEREAS, the parties desire to assure the confidential status and proprietary
nature of the information which may be disclosed by Corporation to the Director;
and

 

AGREEMENT

 

NOW THEREFORE, in reliance upon and in consideration of the following
undertaking, the parties agree as follows:

 

 

1. Nondisclosure.  

 

1.1 Recognition of Corporation’s Rights; Nondisclosure. At all times during the
period of time Director serves as a member of the board of directors of the
Corporation (“Service Period”) and provides the necessary and requested services
in such capacity (“Services”), Director will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Corporation’s
Proprietary Information (defined below), except as such disclosure, use or
publication may be required in connection with Service to the Corporation, or
unless the Corporation expressly authorizes such disclosure in writing. Director
will obtain Corporation’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that relates to
Services and/or incorporates any Proprietary Information. Director hereby
assigns to the Corporation any rights Director may have or acquire in such
Proprietary Information and recognizes that all Proprietary Information shall be
the sole property of the Corporation and its assigns.

 

1.2 Proprietary Information. The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Corporation, including that which Director may produce in service to the
Corporation. By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, pricing strategies, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of other
service providers of the Corporation.

 

1.3 Third Party Information. Director understands, in addition, that the
Corporation has received and in the future will receive from third parties,
including clients, customers, consultants, licensees or affiliates, confidential
or proprietary information (“Third Party Information”). Director understands
that the Corporation has a duty to maintain the confidentiality of such Third
Party Information and to use it only for certain limited purposes. During the
Service Period and thereafter, Director will hold Third Party Information in the
strictest confidence and will not disclose Third Party Information to anyone
(other than Corporation personnel who need to know such information in
connection with their work for the Corporation) or use Third Party Information
(except in connection with the performance of Director’s Services for the
Corporation), unless expressly authorized by the Corporation in writing.

 

1.4 No Improper Use of Information of Prior Employers and Others. During the
Service Period, Director will not improperly use or disclose any confidential
information or trade secrets, if any, of any former or current employer or any
other person to whom Director has an obligation of confidentiality, and Director
will not bring onto the Corporation premises any unpublished documents or any
property belonging to any former or current employer or any other person to whom
Director has an obligation of confidentiality unless consented to in writing by
that former or current employer or person. In the performance of his duties,
Director will only use information which is generally known and used by persons
with training and experience comparable to his own, which is common knowledge in
the industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Corporation.

 

 

 

 14 

 

 

2. Assignment of Inventions.  

 

2.1 Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secrets, patent, copyright, mask work and other intellectual property rights
throughout the world.

 

2.2 Prior Inventions. Inventions, if any, patented or unpatented, which Director
made prior to the commencement of the Service Period are excluded from the scope
of this Agreement. To preclude any possible uncertainty, Director has set forth
on Attachment B (Previous Inventions) attached hereto a complete list of all
Inventions that Director has or caused to be (alone or jointly with others)
conceived, developed or reduced to practice prior to the commencement of the
Service Period, that Director considers to be his property or the property of
third parties and that Director wishes to have excluded from the scope of this
Agreement (collectively referred to as “Prior Inventions”). If such disclosure
would cause Director to violate any prior confidentiality agreement, Director
shall not list such Prior Inventions in Attachment B but only disclose a cursory
name for each such Invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Attachment B for such purpose. If no such
disclosure is attached, Director represents that there are no Prior Inventions.
If, during the Service Period, Director incorporates a Prior Invention into a
Corporation product, process or machine, the Corporation is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention. Notwithstanding the
foregoing, Director agrees that he will not incorporate, or permit to be
incorporated, Prior Inventions in any Corporation Inventions without the
Corporation’s prior written consent.

 

2.3 Assignment of Inventions. Subject to Sections 2.4 and 2.6, Director hereby
assigns, and agrees to assign in the future when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable, to the Corporation all right, title and interest in and
to any and all Inventions (and all Proprietary Rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made or conceived or reduced to practice or learned by Director, either alone or
jointly with others, during the Service Period. Inventions assigned to the
Corporation, or to a third party as directed by the Corporation pursuant to this
Section 2, are hereinafter referred to as “Corporation Inventions.”

 

2.4 Non-assignable Inventions. This Agreement does not apply to an Invention
which the Director developed entirely on his or her own time without using the
Company’s equipment, supplies, facilities, or trade secret information except
for those inventions that either:

 

  •   Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

  •   Result from any Services performed by the Director for the Company.  

 

2.5. Limited Exclusion Notification. Director has reviewed the notification on
Attachment A (Limited Exclusion Notification) and agrees that his signature
acknowledges receipt of the notification.

 

2.6 Obligation to Keep Corporation Informed. During the Service Period, and for
twelve (12) months after termination of the Service Period, Director will fully
disclose in writing to the Corporation all Inventions authored, conceived or
reduced to practice by Director, either alone or jointly with others, within no
more than thirty (30) days after creation. In addition, Director will disclose
to the Corporation all patent applications filed within a year after termination
of the Service Period by Director, or on his behalf, within no more than thirty
(30) days after filing. At the time of each such disclosure, Director will
advise the Corporation in writing of any Inventions that he believes fully
qualify for exemption under Section 2.4 of this Agreement, and Director will, at
that time, provide all written evidence necessary to substantiate that belief.
The Corporation will keep in confidence and will not use for any purpose or
disclose to third parties without Director’s consent any confidential
information disclosed in writing to the Corporation pursuant to this Agreement
relating to Inventions that qualify fully for exemption under the provisions of
Section 2.4 of this Agreement. Director will preserve the confidentiality of any
Invention that does not fully qualify for exemption under Section 2.4 of this
Agreement.

 

2.7 Works for Hire. Director acknowledges that all original works of authorship
which are made by Director (solely or jointly with others) within the scope of
Service and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101) and shall be
the sole property of the Corporation.

 

 

 

 15 

 

 

2.8 Enforcement of Proprietary Rights. Director will assist the Corporation, or
its nominee, to obtain and enforce United States and foreign Proprietary Rights
relating to Corporation Inventions in any and all countries, and such
Proprietary Rights and Corporation Inventions shall be and remain the sole and
exclusive property of the Corporation, or its nominee, whether or not patented
or copyrighted. Accordingly, Director will promptly execute, verify and deliver
such documents and perform such other acts (including appearances as a witness
and assistance or cooperation in legal proceedings) as the Corporation may
reasonably request in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof.
This obligation shall survive and continue beyond the termination of the Service
Period, but the Corporation shall compensate Director at a reasonable rate after
his termination for the time actually spent providing such assistance.

 

2.9 Appointment of Corporation as Agent. If, after reasonable effort, the
Corporation is unable to secure Director’s signature on any document needed in
connection with the actions specified herein, Director hereby irrevocably
designates and appoints the Corporation and its duly authorized officers and
agents as Director’s agents and attorneys-in-fact, which appointment is coupled
with an interest, to act for and in Director’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Agreement with the same legal force and effect as if
executed by Director. Director hereby waives and quitclaims to the Corporation
any and all claims, of any nature whatsoever, which Director now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Corporation.

 

3. Records.  

 

Director agrees to keep and maintain adequate and current records (in the form
of notes, sketches, drawings and in any other form that may be required by the
Corporation) of all Proprietary Information developed by Director and all
Inventions made by Director during the Service Period, which records shall be
available to and remain the sole property of the Corporation at all times.

 

4. Non-Competition Obligation.  

 

Director agrees that during the Service Period, Director will not provide any
services or engage in any employment or business activity which is competitive
with, or would otherwise conflict with, Director’s Service to the Corporation,
without the Corporation’s express written consent. Director agrees further that
during the Service Period and for two (2) years after the termination of the
Service Period, Director will not, either directly or through others, use trade
secret information of the Company to solicit or attempt to solicit any customer,
vendor, employee, independent contractor or consultant of the Corporation to
terminate his or her relationship with the Corporation in order to become a
customer, vendor, employee, consultant or independent contractor to or for any
other person or entity including, without limitation, Director.

 

5. Non-Solicitation With the Corporation.  

 

Director covenants and agrees that, for a period of two (2) years following
termination of the Service Period, Director will not use trade secret
information of the Corporation to solicit or engage in competitive business with
Corporation’s existing or potential vendors or customers at the time of his
separation from the Corporation and Director will not encourage or solicit any
customer, vendor, employee or consultant to leave the Corporation for any
reason.

 

6. No Conflicting Obligation.  

 

Director represents that his performance of all the terms of this Agreement and
as a Director to the Corporation does not and will not breach any agreement to
keep information acquired by Director prior to the Service Period in confidence
or trust. Director has not entered into, and agrees he will not enter into, any
agreement either written or oral in conflict herewith.

 

7. Return of Corporation Documents.  

 

Upon termination of the Service Period, Director will deliver to the Corporation
any and all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing,
comprising or disclosing any Corporation Inventions, Proprietary Information and
Third Party Information. Director further agrees that any property situated on
the Corporation’s premises and owned by the Corporation, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by the Corporation at any time with or without notice. Prior to
leaving, Director will cooperate with the Corporation in completing and signing
the Corporation’s termination statement, which will include, at a minimum, the
certifications set forth in Attachment C.

 

8. Legal and Equitable Remedies.  

 

Because Director’s services are personal and unique and because Director may
have access to and become acquainted with the Proprietary Information of the
Corporation, the Corporation shall have the right to enforce this Agreement and
any of its provisions by injunction, specific performance or other equitable
relief, without bond and without prejudice to any other rights and remedies that
the Corporation may have for a breach of this Agreement.

 

 

 

 16 

 

 

9. Notices.  

 

Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified below or at such other address as the party shall
specify in writing. Such notice shall be deemed given upon personal delivery to
the appropriate address or, if sent by certified or registered mail, three
(3) days after the date of mailing.

 

10. General Provisions.  

 

10.1 Governing Law; Consent to Personal Jurisdiction; Attorney’s Fees. This
Agreement and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Nevada,
without regard to its conflict of laws rules. The Corporation and Director
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
State of Nevada (the “Nevada Court”), and not in any other state or federal
court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Nevada Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, and (iii) waive any objection to the laying of venue of any such
action or proceeding in the Nevada Court and (iv) waive, and agree not to plead
or to make, any claim that any such action or proceeding brought in the Nevada
Court has been brought in an improper or inconvenient forum.

 

10.2 Severability. If one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

10.3 Successors and Assigns. This Agreement will be binding upon Director’s
heirs, executors, administrators and other legal representatives and will be for
the benefits of the Corporation, its successors, and its assigns.

 

10.4 Survival. Director agrees that the provisions of this Agreement shall
survive the termination of the Service Period and the assignment of this
Agreement by the Corporation to any successor-in-interest or other assignee,
regardless of the reason or reasons for termination and whether such termination
is voluntary or involuntary.

 

10.5 Nature of Relationship. This Agreement shall not be deemed nor does it
create an employment contract between the Corporation (or any of its
subsidiaries or related companies) and Director. Director is an independent
contractor and shall not be deemed an employee of the Corporation for purposes
of employee benefits, income tax withholding, F.I.C.A. taxes, unemployment
benefits or any other purpose. Director’s term of service is defined in
Section 7 of the Director Retainer Agreement between Director and the Company
signed concurrently herewith.

 

10.6 Waiver. No waiver by the Corporation of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Corporation
of any right under this Agreement shall be construed as a waiver of any other
right. The Corporation shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

10.7 Advice of Counsel. Director acknowledges that, in executing this Agreement,
Director has had the opportunity to seek the advice of independent legal
counsel, and Director has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

 

10.8 Modification. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Director and the Corporation. Director agrees
that any subsequent change or changes in Director’s duties, salary, or
compensation shall not affect the validity or scope of this Agreement.

 

10.9 Entire Agreement. The obligations of this Agreement shall apply to any time
during which Director previously provided service, or will in the future provide
service, to the Corporation as a consultant or agent if no other agreement
governs nondisclosure and assignment of inventions during such period. This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. The headings in this Agreement
are used for convenience only and are not to be considered a part of this
Agreement or be used to interpret the meaning of any part of this Agreement.

 

10.10 Counterparts. This Agreement may be signed in two counterparts, each shall
be deemed an original and both of which shall together constitute one agreement.
The parties hereto agree to accept a facsimile transmission copy of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any modification or amendment of this Agreement; provided,
however, that each party who produces a facsimile signature agrees, by the
express terms hereof, to place, promptly after transmission of his or her
signature by fax, a true and correct original copy of his or her signature in
overnight mail to the address of the other party.

 

[The remainder of this page has been intentionally left blank. Signature page(s)
to follow]

 

 

 

 17 

 

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT ATTACHMENT B TO THIS AGREEMENT. NO PROMISES OR REPRESENTATIONS HAVE
BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

 

Dated:   __________

 

 

By: ____________________________________

 

Printed Name:    Lai Kah Yin          

 

 

 

ACCEPTED AND AGREED TO:

 

 

TEXAS JACK OIL & GAS CORPORATION

 

    By:

 

 

 Lai Kah Yin

    Its:  

 Chief Financial officer

 

 

 

 

 

 

 

 

 

 

 

 

 18 

 

 

 

ATTACHMENT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you that the foregoing Agreement between you and the
Corporation does not require you to assign or offer to assign to the Corporation
any invention that you developed entirely on your own time without using the
Corporation’s equipment, supplies, facilities or trade secret information except
for those inventions that either:

 

1. Relate at the time of conception or reduction to practice of the invention to
the Corporation’s business or actual or demonstrably anticipated research or
development of the Corporation;

 

2. Result from any Services performed by you for the Corporation.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Corporation and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

By:  
 
    Date:  
 


 

WITNESSED BY:

 

 

 
 
(Printed Name Of Corporation Representative)

 

 

 

 

 

 

 

 

 

 

 

 

 19 

 

 

 

ATTACHMENT B

 

 

              TO:   [                                         ]                
FROM:  
 
                DATE:  
 
                SUBJECT:   Previous Inventions        

 

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my provision of
service to Texas Jack Oil & Gas Corporation, a Nevada corporation (the
“Corporation”), that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my engagement by the Corporation:

 



  ¨ No inventions or improvements.  

 

  ¨ See below:

 

     
 
     
 
     
 

 

  ¨ Additional sheets attached.  

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

                  Invention or Improvement Party(ies)       Relationship        
1.  
 
     
 
        2.  
 
     
 
        3.  
 
     
 

 

¨ Additional sheets attached.  

 

 

 

 

 

 

 

 

 

 

 

 

 20 

 

 

 

ATTACHMENT C

 

CERTIFICATIONS

 

[Fill Out ONLY Upon Termination of Relationship]

 

I certify that I do not have in my possession, nor have I failed to return, any
records, documents, computer disks, tapes or printouts, sound recordings,
customer lists, photographs, data, specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, samples, prototypes, models or material
containing, comprising or disclosing any Corporation Inventions, Third Party
Information or Proprietary Information of the Corporation, its successors and
assigns.

 

I further certify that I have complied with and will continue to comply with all
the terms of the Proprietary Information and Inventions Agreement signed by me
with the Corporation, including the reporting of any Inventions conceived or
made by me covered by such agreement.

 

I further agree that in compliance with the Proprietary Information and
Inventions Agreement, I will preserve as confidential all trade secrets,
confidential information, Proprietary Information, Inventions, Third Party
Information, Proprietary Rights and Corporation Inventions, as well as any other
subject matter pertaining to any business of the Corporation or any of its
clients, customers, consultants, licensees, or affiliates.

 

 

 
 
 
 
Date


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

